Title: From George Washington to Major General Artemas Ward, 24 March 1776
From: Washington, George
To: Ward, Artemas



Sir,
Cambridge Mar. 24th 1776.

I shall be obliged to you to send the Inclosed Letter to Colo. Quincy, either to Night, or early in the morning. As these favourable Winds do not waft the fleet from Nantasket, my Suspicion’s are more and more roused. I wish therefore the Fire Rafts talkd of by Colo. Tupper, could be attempted in a Windy, or dark Night, I think this would discover their designs if no other good effect resulted from it. I am Yr Most Obedt Servt

Go: Washington

